UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4719


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID EARL WILLIAMS, a/k/a Kristian Williams,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:04-cr-00045-TDS-2)


Submitted:   April 9, 2013                 Decided:   April 12, 2013


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Joan Brodish Binkley, Douglas Cannon,
Frank Joseph Chut, Jr., Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David Earl Williams appeals the district court’s order

revoking his supervised release and sentencing him to thirteen

months     of       imprisonment     and       a   twenty-three            month       term    of

supervised release.            Counsel has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), certifying that

there    are    no     meritorious        issues       for    appeal       but    questioning

whether Williams’ sentence is plainly unreasonable.                                    Although

notified      of     his   right    to    do     so,    Williams       has       not   filed   a

supplemental brief.          We affirm.

               We    ordinarily      review        a    district       court’s         judgment

revoking supervised release and imposing a term of imprisonment

for abuse of discretion.                  United States v. Pregent, 190 F.3d
279, 282 (4th Cir. 1999).                  However, because Williams did not

object   to     the    district      court’s       revocation         of    his    supervised

release, we review for plain error.                     United States v. Olano, 507
U.S. 725, 731-32 (1993).             To satisfy the plain error standard an

appellant must show: “(1) an error was made; (2) the error is

plain; and (3) the error affects substantial rights.”                                    United

States   v.     Massenburg,        564 F.3d 337,      342-43    (4th       Cir.   2009).

Even if Williams satisfies these requirements, correction of the

error    is     appropriate        only    if      we     conclude         that    the    error

“seriously affects the fairness, integrity or public reputation

of judicial proceedings.”                Id. at 343 (internal quotation marks

                                               2
omitted).           Here,    Williams    admitted             to     violating      numerous

conditions of his supervised release.                    Accordingly, the district

court did not err in directing that Williams’ supervised release

status be revoked.           18 U.S.C. § 3583(e)-(g) (2006).

              The     district       court       also        appropriately          sentenced

Williams.       A district court has broad discretion when imposing

sentence upon revoking a term of supervised release.                                   United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                We will

affirm such a sentence if it is within the statutory maximum and

is not “plainly unreasonable.”                   United States v. Crudup, 461
F.3d 433, 439-40 (4th Cir. 2006).                 In making this determination,

we first consider whether the sentence imposed is procedurally

or substantively unreasonable.               Id. at 438.            Only if we so find,

will     we     “then       decide    whether          the     sentence        is     plainly

unreasonable . . . .”           Id. at 439.

              Here,      the     district         court        correctly          calculated

Williams’ advisory policy statement range and considered the 18

U.S.C. § 3553(a) (2006) factors applicable to sentencing upon

revocation      of    supervised      release.          The        court    was   also      well

within    its       statutory    authority        to    sentence           Williams    to    an

additional term of supervised release.                             18 U.S.C. § 3583(h).

Because the district court also clearly explained the basis for

Williams’ sentence, we find no error in its imposition.



                                             3
              In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                              We

therefore affirm the revocation of Williams’ supervised release

and    his    sentence.      This     court     requires    that   counsel     inform

Williams, in writing, of his right to petition the Supreme Court

of the United States for further review.                    If Williams requests

that   a     petition   be   filed,       but   counsel    believes   that    such    a

petition would be frivolous, counsel may move in this court for

leave to withdraw from representation.                     Counsel’s motion must

state that a copy thereof was served on Williams.                         We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in     the    materials      before   this    court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4